DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2019, 4/19/2021, 9/16/2021, and 10/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim states in part “second characteristic that varies along a second direction to the first direction”. This limitation appears to be missing the directional relationship between the first and second directions but based on the language provided (“to the”) it does not rise to the level of a rejection because it appears that the second direction is different from the first direction. Paragraph 8 of the specification indicates that an angle between the first and second directions is between 0 and 180 degrees.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the   invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states in part “grating has a size of at least 1 mm”. This limitation appears to be missing the characteristic of dimensions, is size a height, thickness, period, diameter, something else? For examination purposes size will be treated as diameter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 10, and  13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tekolste et al. (WO2015184413).
Regarding claim 1, Tekolste teaches a device (fig 6) comprising: a diffraction optical element (DOE) having one or more layers (110 & 112) on a substrate (Fig. 6, 114), each layer including an orthogonal pupil expansion (OPE) diffraction element (Fig.6, 112) and an exit pupil expansion (EPE) diffraction element (Fig.6, 110), wherein the OPE diffraction element comprises a first non-uniform grating (Fig.6, 112, OPE,[8] “EPE gratings,  OPE gratings, etc. may include linear diffractive structures, circular diffractive structures, radially symmetric diffractive structures, or any combinations thereof.” [11] “The OPE and EPE diffractive elements may be of the surface-relief type grating structures, the volumetric-phase type grating structures, or a combination thereof”, see also figures 1A-1C) configured to deflect part of input light beams (Fig.6, 604) propagating in the substrate into the EPE diffraction element in the substrate (Fig. 6,114), and wherein the EPE diffraction element comprises a second non-uniform grating (Fig.6, 110 ,[8] “EPE gratings, OPE gratings, etc. may include linear diffractive structures, circular diffractive structures, radially symmetric diffractive structures, or any combinations thereof.”  and [11] “The OPE and EPE diffractive elements may be of the surface-relief type grating structures, the volumetric-phase type grating structures, or a combination thereof”) configured to deflect part of the deflected light beams from the OPE diffraction element out of the substrate (Fig.6, 108, [113]).
 
Regarding claim 2, Tekolste discloses the invention as described in Claim 1 and further teaches wherein the first non-uniform grating has a first characteristic that varies along a first direction ([22] “wherein the first diffractive elements have a predetermined diffraction efficiency,” this is a first characteristic, see annotated figure 6 below, that varies along a first direction),and the second non-uniform grating has a second characteristic that varies along a second direction ([8] “the OPE diffractive elements and the EPE diffractive elements may include both the linear grating structures and the circular or radially symmetric structures to both deflect and focus light beams”) a second direction to the first direction([22]“a second portion of the input light beams may be propagated through the second diffractive elements having a second orientation to produce stereoscopic images to an observer”, second characteristic, see annotated figure 6 below that varies along a second direction orthogonal to the first direction),
 and wherein the first non-uniform grating has increasing diffraction efficiencies along the first direction (Fig. 6, the first diffractive element, 112,  embedded within a planar waveguide 116, so the rest of the light continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies see [9], [113]), 
and the second non-uniform grating (Fig.6, 110)  has increasing diffraction efficiencies along the second direction (Fig. 6, the first diffractive element, 112, embedded within a planar waveguide 118, so the rest of the light continues to move through the planar waveguide 118 via total internal reflection for increasing diffraction efficiencies see [9], [113]).


    PNG
    media_image1.png
    846
    1515
    media_image1.png
    Greyscale


Regarding claim 3, Tekolste discloses the invention as described in Claim 2 and further teaches  the device of claim 2, wherein an angle between the first direction (see annotated figure 6 above, first direction) and the second direction (see annotated figure 6 above, second direction) is between 45 degrees and 90 degrees (see annotated figure 6 above, approximately 90 degrees).
Regarding claim 4, Tekolste teaches the device of claim 2 and further teaches wherein the first non-uniform grating (112) has a third characteristic (Fig.6, embedded within a planar waveguide 116, so can adjust light direction)  that varies along a third direction different from the first direction (see annotated figure 6 above, varies along a third direction different  from the first direction), and wherein an angle between the first direction and the third direction is larger than 0 degree and less than 180 degrees (see annotated figure 6 above, approximately 90 degrees).

Regarding claim 5, Tekolste teaches the device of claim 2 and further teaches wherein the second non-uniform grating has a fourth characteristic (Fig. 6, embedded within a planar waveguide 118, so can adjust light direction)  that varies along a fourth direction (see annotated figure 6 above, varies along a fourth direction ) different from the second direction (the picture), and wherein an angle between the second direction and the fourth direction is larger than 0 degree and less than 180 degrees(see annotated figure 6 above, approximately, 90 degrees).

Regarding claim 6, Tekolste teaches the device of claim 1 and further teaches an in-coupling element (ICO) (Fig.6, 606) integrated in the substrate ([46]) and configured to receive the input light beams from outside of the substrate and transmit the input light beams to the DOE in the substrate (Fig.6, [112]). 
Regarding claim 8, Tekolste teaches the device of claim 1 and further teaches wherein at least one of the first non-uniform grating or the second non-uniform grating comprises a binary grating with non-uniform depths ([115], binary grating is basic phase type grating)

Regarding claim 10, Tekolste teaches the device of claim 1 and further teaches wherein at least one of the first non-uniform grating or the second non-uniform grating comprises at least one of a linear diffractive structure, a circular diffractive structure, or a radially symmetric diffractive structure ( [08]).
Regarding claim 13, Tekolste teaches the device of claim 1 and further teaches wherein the OPE diffraction element and the EPE diffraction element are arranged co-planar or side-by-side on the layer (Fig.6, [11]).

Regarding claim 14, Tekolste discloses the invention as described in Claim 1 wherein the DOE comprises at least one dithering feature ([20],[84], that mean can be temporally dithering feature. Temporal dithering is an intentionally applied blurring method used by some graphics cards to increase the amount of color and shading that can be done on a system.) along at least one of the first non-uniform grating (Fig.6, 112)  or the second non-uniform grating (Fig.6, 110).

Regarding claim 15, Tekolste teaches the device of claim 1 and further teaches wherein the DOE is configured to deflect the input light beams out across an area of the DOE with a substantially uniform diffraction efficiency ([136]).

Regarding claim 16, Tekolste teaches a device (Fig. 6) comprising: a substrate (Fig.6, 114); and a non-uniform grating (Fig.6, 112, OPE,[8] “EPE gratings,  OPE gratings, etc. may include linear diffractive structures, circular diffractive structures, radially symmetric diffractive structures, or any combinations thereof.” [11] “The OPE and EPE diffractive elements may be of the surface-relief type grating structures, the volumetric-phase type grating structures, or a combination thereof”, see also figures 1A-1C) formed in the substrate (114), the non-uniform grating having a first characteristic  that varies along a first direction ([22] “wherein the first diffractive elements have a predetermined diffraction efficiency,” this is a first characteristic, see annotated figure 6 below, that varies along a first direction), wherein the non-uniform grating has increasing diffraction efficiencies along the first direction (Fig. 6, the first diffractive element, 112,  embedded within a planar waveguide 116, so the rest of the light continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies see [9], [113]).

Regarding claim 17, Tekolste teaches the device of claim 16 and further teaches wherein the non-uniform grating (Fig.6, 112, OPE,[8] “EPE gratings,  OPE gratings, etc. may include linear diffractive structures, circular diffractive structures, radially symmetric diffractive structures, or any combinations thereof.” [11] “The OPE and EPE diffractive elements may be of the surface-relief type grating structures, the volumetric-phase type grating structures, or a combination thereof”, see also figures 1A-1C)  has a second characteristic that varies along a second direction different from the first direction ([8] “the OPE diffractive elements and the EPE diffractive elements may include both the linear grating structures and the circular or radially symmetric structures to both deflect and focus light beams”) a second direction to the first direction ([22]“a second portion of the input light beams may be propagated through the second diffractive elements having a second orientation to produce stereoscopic images to an observer”, second characteristic, see annotated figure 6 above that varies along a second direction orthogonal to the first direction), and wherein an angle between the first direction (see annotated figure 6 above, first direction) and the second direction (see annotated figure 6 above, second direction) is larger than 0 degree and less than 180 degrees (see annotated figure 6 above, approximately 90 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claim 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste et al. (WO2015184413) in view of Vallius et al. (US2017/0031171).           Regarding claim 7, Tekolste discloses the invention as described in Claim 2 but is silent to
the first non-uniform grating has first linearly varying depths along the first direction, and the second non-uniform grating has second linearly varying depths along the second direction.
           However, Vallius teaches a device wherein a first non-uniform grating (Fig.9, DOE 1) has first linearly varying depths along the first direction(Fig.9, A…A,) 
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with the first non-uniform grating and the second non-uniform grating as taught by Vallius for the purpose of increasing display uniformity in the optical display (Abstract). 
          Tekolste in view of Vallius does not specifically teach a second non-uniform grating (Vallius, Fig.9, DOE 2) has second linearly varying depths along the second direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the second non-uniform grating with linearly varying depths along the second direction with a reasonable expectation of success for the purpose of increasing display uniformity in the optical display (Abstract). 
Regarding claim 9, Tekolste discloses the invention as described in Claim 1 but is silent to
wherein at least one of the first non-uniform grating or the second non-uniform grating comprises a blazed grating with non-uniform depths.
However, Vallius teaches a device wherein at least one of a first non-uniform grating or a second non-uniform grating (DOEs) comprises a blazed grating with non-uniform depths [30].
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with at least one the first non-uniform grating or the second non-uniform grating as taught by Vallius because slanting the grating (aka blazed) can reduce banding to increase optical uniformity while enabling manufacturing tolerances for the DOEs to be less strict ([32]).

Regarding claim 18, Tekolste discloses the invention as described in Claim 16 but is silent to
wherein the non-uniform grating has linearly varying depths along the first direction.
However, Vallius teaches a device wherein a non-uniform grating has linearly varying depths along the first direction (Fig.9, 905).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with the first non-uniform grating as taught by Vallius for the purpose of 
increasing display uniformity in the optical display (Abstract).

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste et al. (WO2015184413) in view of Bi-Zhen Dong et al. ("Design of diffractive phase elements that generate monochromatic or color point and ring patterns," J. Opt. Soc. Am. A, Vol. 15 (1998)).

Regarding claim 11, Tekolste discloses the invention as described in Claim 1 but is silent to
wherein at least one of the first non-uniform grating or the second non-uniform grating has a lateral resolution of no more than 5000 nm.
However, Bi-Zhen Dong teaches a device wherein at least one of a first non-uniform grating (diffractive phase elements, DPE) or a second non-uniform grating has a lateral resolution of no more than 5000 nm (Page 482, focal length l =40 mm, follow Rayleigh’s criterion, a lateral resolution ~351.8nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with at least one of the first non-uniform grating or the second non-uniform grating as taught by Bi-Zhen Dong for the purpose of the designed DPEs can generate the desired, such as a visible wavelength range of point/ring patterns with a large signal-to-noise ratio, high average diffraction efficiency, and low color cross-talk (title, abstract).

Regarding claim 12, Tekolste discloses the invention as described in Claim 1 but is silent to
wherein at least one of the first non-uniform grating or the second non-uniform grating has a size of at least 1 mm.
However, Bi-Zhen Dong teaches a device wherein at least one of a first non-uniform grating or a second non-uniform grating (DPE) has a size of at least 1 mm (Fig. 5(a), diameter 2R1m= 8mm)
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with at least one of the first non-uniform grating or the second non-uniform grating as taught by Bi-Zhen Dong for the purpose of generating desired results, such as a visible wavelength range of point/ring patterns with a large signal-to-noise ratio, high average diffraction efficiency, and low color cross-talk (title, abstract).
 
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste et al. (WO2015184413) in view of Wang et al. (US2008/0298744).

Regarding claim 19, Tekolste discloses the invention as described in Claim 16 but is silent to
wherein the first characteristic comprises a series of grooves along the first direction, and wherein varying densities of ions implanted in the substrate are between adjacent grooves along the first direction.
However, Wang teaches a device wherein a first characteristic comprises a series of grooves along the first direction (Fig.2), and wherein varying densities of ions implanted in the substrate (Fig.2, 50) are between adjacent grooves along the first direction. (Fig. 2, [41] ions varies periodically in the aforementioned one direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with the first characteristic taught by Wang for the purpose to provide a photonic crystal structure capable of improving device characteristics and manufacture a complex three-dimensional structure, a nanophotonic crystal in particular, with precision and simplicity and at low costs. ([15]).
Regarding claim 20, Tekolste discloses the invention as described in Claim 16 but is silent to
 wherein the first characteristic comprises a series of grooves along the first direction, and wherein varying densities of ions implanted in the substrate are under the series of grooves along the first direction.
However, Wang teaches a device wherein a first characteristic comprises a series of grooves along a first direction (Fig. 2, [41] ions varies periodically in the aforementioned one direction), and wherein varying densities of ions implanted in the substrate(Fig.2, 50)  are under the series of grooves along the first direction ((Fig. 2, [41] ions varies periodically in the aforementioned one direction), [14], in the conventional thin-film processing method to process the material under etching in the depth direction; abstract, [24], the density of the ions varies periodically in the one direction as the result of the region being formed, [39], [40]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with the first characteristic taught by Wang for the purpose to provide a photonic crystal structure capable of improving device characteristics and manufacture a complex three-dimensional structure, a nanophotonic crystal in particular, with precision and simplicity and at low costs ([15]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KUEI-JEN L EDENFIELD/
Examiner, Art Unit 4143                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872